Citation Nr: 1823084	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  03-04 284	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that determined that new and material evidence had not been submitted to reopen a claim for service connection for a back disability.  A December 2005 Board decision found that new and material evidence had not been received to reopen a claim for service connection for a back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2008 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with that decision.  In January 2009, the Board reopened the claim for service connection for a back disability and remanded the claim for additional development.  In September 2011, the Board denied the claim for service connection for a back disability.  The Veteran appealed that denial to the Court.  Based on an August 2012 Joint Motion for Remand, in August 2012, the Court remanded that Board decision for further development in compliance with the Joint Motion.  In April 2013 and April 2017, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After complying with the remand requests, in a June 2017 supplemental statement of the case, the RO continued to deny the Veteran's claim.  

In August 2017, the Board requested a medical opinion from the Veterans Health Administration (VHA).  That opinion was received in October 2017.  In January 2018, the Board advised the Veteran of the above and asked how he would like to proceed.  In February 2018, the Veteran requested that his case be remanded to the RO for consideration of this new evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim with consideration of all of the evidence added to the claims file since the issuance of the June 2017 supplemental statement of the case, to include the October 2017 VHA medical opinion.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

